               Case 1:19-cv-00526-CL       Document 1     Filed 04/10/19    Page 1 of 22




Brodia N. Minter (OR Bar #164414)
Klamath Siskiyou Wildlands Center
PO Box 102
Ashland, Oregon
Tel: 541-488-5789
Email: Brodia@kswild.org


Plaintiff’s Attorney


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                    MEDFORD DIVISION

KLAMATH SISKIYOU WILDLANDS CENTER,
an Oregon non-profit corporation,
                                                                 Civil Action No.: 1:19-cv-526
          Plaintiff,

     v.                                                          COMPLAINT FOR
                                                                 DECLARATORY AND
UNITED STATES DEPARTMENT OF INTERIOR,                            INJUNCTIVE RELIEF
BUREAU OF LAND MANAGEMENT
an agency of the United States of America,

          Defendant.

                                           INTRODUCTION

1. Plaintiff, Klamath Siskiyou Wildlands Center (“KS Wild”), alleges as follows:

2. This is a civil action for declaratory and injunctive relief, arising under the Administrative

      Procedure Act (APA), 5 U.S.C. §§701 et seq., and alleging violations of the Federal Land

      Policy and Management Act (FLPMA), 43 U.S.C. §§ 1701 et seq., and the National Environ-

      mental Policy Act (NEPA), 42 U.S.C. §§4321 et seq. and their implementing regulations.

3.        Plaintiff Klamath-Siskiyou Wildlands Center (KS Wild) seeks a declaration that Defendant

      United States Bureau of Land Management (Defendant or BLM) violated federal law by fail-

      ure to follow requirements for the conversion of District Designated Reserve Timber



COMPLAINT                                           1
           Case 1:19-cv-00526-CL         Document 1       Filed 04/10/19     Page 2 of 22




     Production Capability Classification land allocation to the Harvest Land Base Allocation,

     failing to prepare an adequate environmental analysis addressing the environmental conse-

     quences of the Big Graves Timber Sale, and for failure to comply with requirements for pro-

     tections of sensitive soils on the Grants Pass and Butte Falls Resource Areas of the BLM’s

     Medford District.

4.   Plaintiff additionally seeks injunctive relief to redress the injuries caused by these violations

     of the law.

5. By initiating this action, Plaintiff seeks to: 1) obtain a declaration that the BLM improperly

     relied upon a Categorical Exclusion for the Graves Creek Salvage Project (Graves Creek CX)

     which authorizes the Big Graves Timber Sale in violation of NEPA, 2) compel the BLM to

     prepare an adequate environmental analysis for the Graves Creek CX and Big Graves Timber

     Sale; and 3) enjoin the BLM and its contractors, assignees, and other agents from awarding

     and implementing the Big Graves Timber Sale contract, or any portion thereof, unless and

     until this court determines that the violations of law set forth herein have been corrected.

6. Defendants prepared a Categorical Exclusion, defined as: "[a] category of actions which do

     not individually or cumulatively have a significant effect on the human environment and

     which have been found to have no such effect ... and for which, therefore, neither an Envi-

     ronmental Assessment nor an Environmental Impact Statement is required," 40 C.F.R. §

     1508.4; see also 36 C.F.R. § 215.2 for the Big Graves Timber Sale.

7. Should Plaintiffs prevail, Plaintiffs will seek an award of costs and attorneys’ fees pursuant

     to the Equal Access to Justice Act, 28 U.S.C. §2412.



                                          JURISDICTION




COMPLAINT                                          2
         Case 1:19-cv-00526-CL           Document 1        Filed 04/10/19        Page 3 of 22




8. Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (federal question), 1346

   (United States as a defendant), 2201 (injunctive relief), and 2202 (declaratory relief). The

   current cause of action arises under the laws of the United States, including the Administra-

   tive Procedure Act (APA), Federal Land Policy Management Act (FLPMA), and National

   Environmental Policy Act (NEPA). An actual, justiciable controversy exists between Plain-

   tiffs and Defendants. The requested relief is proper under 28 U.S.C. §§ 2201 & 2202, and 5

   U.S.C. §§ 705 & 706.

                                               VENUE

9. Venue in this court is proper under 28 U.S.C. § 1391 because all of the events or omissions

   giving rise to the claims herein occurred within this judicial district. The BLM officials who

   authorized and approved the decision are both headquartered in Medford, Oregon, which is

   located within this district. Plaintiffs have offices within this district.

10. This case is properly filed in Medford, Oregon pursuant to Local Rules 3.3 and 3.4 because

   the Big Graves Timber Sale administrators are located in Jackson County, Oregon.

11. Should Plaintiffs prevail, Plaintiffs will seek an award of costs and fees, including attorneys’

   fees, pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.



                                              PARTIES

12. Plaintiff KLAMATH-SISKIYOU WILDLANDS CENTER (KS Wild) is a non-profit organ-

   ization incorporated in Oregon with an office in Ashland, Oregon. KS Wild has 3,500 mem-

   bers in over 10 states, with most members concentrated in southern Oregon and northern Cal-

   ifornia. KS Wild advocates for the forests, wildlife, and waters of the Rogue and Klamath

   Basins, and works to protect and restore the extraordinary biological diversity of the




COMPLAINT                                          3
         Case 1:19-cv-00526-CL          Document 1        Filed 04/10/19   Page 4 of 22




   Klamath-Siskiyou region of southwest Oregon and northwest California. KS Wild uses envi-

   ronmental law, science, education, and collaboration to help build healthy ecosystems and

   sustainable communities. Through its campaign work, KS Wild strives to protect the last

   wild areas and vital biological diversity. KS Wild is a leader in protection Oregon’s public

   lands and routinely participates in commenting, monitoring, and litigation affecting public

   lands in Oregon, including the BLM’s Medford District. KS Wild members use the Big

   Graves Timber Sale area for a variety of pursuits, including hiking, birding, botanizing, pho-

   tography, and other personal and professional activities. The interests of KS Wild and its

   members will be irreparably impaired if the Big Graves Timber Sale is allowed to proceed

   without compliance with federal environmental laws.

13. Defendant Jennifer Smith is the Field Manager for the Grants Pass Resource Area on the

   Medford District of the United States Bureau of Land Management. Defendant Smith is re-

   sponsible for the management of the Grants Pass Resource Area, where a portion of the chal-

   lenged Big Graves Timber Sale is located, and approved the Graves Creek Salvage CX by

   signing the decision notice on December 21, 2018. Defendant Smith also signed the protest

   decision denying Plaintiffs’ administrative challenge to the Big Graves Timber Sale making

   it ripe for judicial review. She is sued in her official capacity.

14. Defendant Teresa Trulock is the Field Manager for the Butte Falls Resource Area on the

   Medford District of the United States Bureau of Land Management. Defendant Trulock is re-

   sponsible for the management of the Butte Falls Resource Area, where a portion of the chal-

   lenged Big Graves Timber Sale is located, and approved the Graves Creek Salvage CX by




COMPLAINT                                         4
           Case 1:19-cv-00526-CL         Document 1        Filed 04/10/19        Page 5 of 22




     signing the decision notice on December 21, 2018.1 Defendant Trulock also signed the pro-
                                                           .




     test decision denying Plaintiffs’ administrative challenge to the Big Graves Timber Sale,

     making it ripe for judicial review. She is sued in her official capacity.

15. Defendant UNITED STATES BUREAU OF LAND MANAGEMENT (BLM) is an agency

     of the United States and is a division of the Department of Interior. The BLM is charged with

     managing the lands and resources within the Medford District in accordance and compliance

     with NEPA, FLPMA, APA, and other federal laws and regulations.



                                     LEGAL BACKGROUND

                         The Federal Land Policy and Management Act

16. Congress enacted the Federal Land Policy and Management Act (FLPMA) in 1976, in part

     “to provide for the management, protection, development, and enhancement of the public

     lands.” Pub. L. 94-579; see also 43 U.S.C. § 1701 et seq. Congress enacted FLPMA to ensure

     that the present and future use of public lands was “projected through a land use planning

     process.” 43 U.S.C. § 1701(a)(2). Congress also declared as national policy, however, that:

     [T]he public lands be managed in a manner that will protect the quality of scientific, scenic,

     historical, ecological, environmental, air and atmospheric, water resource, and archaeological

     values; that, where appropriate, will preserve and protect certain public lands in their natural

     condition; that will provide food and habitat for fish and wildlife and domestic animals; and

     that will provide for outdoor recreation and human occupancy and use. . . .43 U.S.C. §




1.
 While both Field Managers are identified as the responsible officials for this project in the BLM
decision documents, in some instances acting surrogates for the agency provided the physical
signatures.


COMPLAINT                                          5
         Case 1:19-cv-00526-CL         Document 1       Filed 04/10/19      Page 6 of 22




   1701(a)(8). 43 U.S.C. § 1701(a)(8). Further underscoring the BLM's duty to protect the envi-

   ronment is the statutory requirement that "[i]n managing the public lands the Secretary shall,

   by regulation or otherwise, take any action necessary to prevent unnecessary or undue degra-

   dation of the lands." 43 U.S.C. § 1732(b).

17. In FLPMA, Congress declared as a national policy that public lands held by the BLM are to

   be managed on the basis of multiple use and sustained yield unless otherwise specified by

   law. 43 U.S.C. § 1701(a)(7); see also 43 U.S.C. § 1732(a) (FLPMA directs BLM to manage

   public lands "under principles of multiple use and sustained yield.").

18. To assist in the management of public lands, FLPMA requires that the BLM "develop, main-

   tain, and, when appropriate, revise land use plans." 43 U.S.C. § 1712(a). Congress required

   that regulations and plans for the protection of public land areas of critical concern be

   promptly developed. 43 U.S.C. § 1701(a)(11). These land use plans, which the BLM regula-

   tions denote "resource management plans" ("RMPs"), see 43 C.F.R. § 1601.0-5(n) (2005),

   project both the present and future use of the land. 43 U.S.C. § 1701(a)(2). Proposed RMPs

   are subject to a mandatory period of public notice and comment, see 43 C.F.R. § 1610.2, and,

   once adopted, will "guide and control future management actions and the development of

   subsequent, more detailed and limited scope plans for resources and uses." 43 C.F.R. §

   1601.0-2. Among other things, FLPMA prohibits the BLM from taking actions inconsistent

   with the provisions of RMPs. See Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55,

   69, 124 S.Ct. 2373, 159 L.Ed.2d 137 (2004) ("SUWA"); 43 U.S.C. § 1732(a) ("The Secretary

   shall manage the public lands . . . in accordance with the land use plans developed. . . ."); 43

   C.F.R. § 1610.5-3 ("All future resource management authorizations and actions . . . shall con-

   form to the approved plan."). These plans may be amended. 43 C.F.R. § 1610.5-5




COMPLAINT                                        6
           Case 1:19-cv-00526-CL       Document 1        Filed 04/10/19     Page 7 of 22




19. The Medford BLM adopted its RMP in August of 2016 (2016 Southwest OR RMP).

20. The Defendants Smith and Trulock approved the Big Graves Timber Sale on December 21,

   2018.

                            The National Environmental Policy Act

21. Congress enacted the National Environmental Policy Act (NEPA) in 1969, directing all fed-

   eral agencies to assess the environmental impact of proposed actions that significantly affect

   the quality of the environment. 42 U.S.C. § 4332(2)(C). NEPA’s disclosure goals are two-

   fold: (1) to ensure that the agency has carefully and fully contemplated the environmental ef-

   fects of its action; and (2) to ensure that the public has sufficient information to challenge the

   agency’s action.

22. The Council on Environmental Quality (CEQ) promulgated uniform regulations to imple-

   ment NEPA that are binding on all federal agencies. 42 U.S.C. § 4342; 40 C.F.R. §§ 1500 et

   seq.

23. The regulations implementing NEPA require the BLM to disclose and analyze the environ-

   mental effects of the proposed action 40 C.F.R. § 1500.1(b). Specifically, the regulation ex-

   plains that “NEPA procedures must insure that environmental information is available to

   public officials and citizens before decisions are made and before actions are taken. The in-

   formation must be of high quality. Accurate scientific analysis, expert agency comments, and

   public scrutiny are essential to implementing NEPA.” Id.

24. The National Environmental Policy Act ("NEPA") "is a procedural statute that does not

   'mandate particular results, but simply provides the necessary process to ensure that federal

   agencies take a hard look at the environmental consequences of their actions.'" Neighbors of

   Cuddy Mountain v. Alexander, 303 F.3d 1059, 1070 (9th Cir. 2002).




COMPLAINT                                        7
         Case 1:19-cv-00526-CL         Document 1      Filed 04/10/19     Page 8 of 22




25. Regulations promulgated by the Council on Environmental Quality ("CEQ") provide guid-

   ance on the implementation of NEPA. 40 C.F.R. Part 1500. These regulations allow an

   agency to comply with NEPA in one of three ways. First, the agency may prepare an Envi-

   ronmental Impact Statement ("EIS"). See 40 C.F.R. § 1502. Second, the agency may prepare

   an Environmental Assessment ("EA") to determine whether the environmental impact of the

   proposed action is sufficiently significant to warrant an EIS. See 40 C.F.R. §§ 1501.4(b),

   1508.9. Third, the agency may determine that the proposed action falls within an established

   Categorical Exclusion ("CX"). 40 C.F.R. § 1508.4

26. A Categorical Exclusion is defined as "a category of actions which do not individually or cu-

   mulatively have a significant effect on the human environment and which have been found to

   have no such effect ... and for which, therefore, neither an Environmental Assessment nor an

   Environmental Impact Statement is required." 40 C.F.R. § 1508.4; see also 36 C.F.R. § 215.2

27. Agencies must adopt procedures that include "specific criteria for and identification of" Cat-

   egorical Exclusions. 40 C.F.R. § 1507.3

28. The CEQ regulations authorize an agency to use a CX for "actions which do not individually

   or cumulatively have a significant effect on the human environment and which have been

   found to have no such effect in [NEPA] procedures adopted by a Federal agency." 40 C.F.R.

   § 1508.4.

29. There are circumstances in which the application of a CX is inappropriate, however. The

   agency "shall provide for extraordinary circumstances in which [the] normally excluded ac-

   tion may have a significant environmental effect." Id. To determine whether the proposed ac-

   tion presents extraordinary circumstances, the agency utilizes an internal scoping process.




COMPLAINT                                       8
            Case 1:19-cv-00526-CL         Document 1       Filed 04/10/19      Page 9 of 22




   The scoping process is used to "determine the scope of the issues to be addressed and for

   identifying the significant issues related to a proposed action." 40 C.F.R. § 1501.7

30. “Extraordinary circumstances exist for individual actions within Categorical Exclusions that

   may meet any of the criteria listed:

       a. Have significant impacts on public health or safety.

       b. Have significant impacts on such natural resources and unique geographic character-

             istics as historic or cultural resources; park, recreation or refuge lands; wilderness ar-

             eas; wild or scenic rivers; national natural landmarks; sole or principal drinking water

             aquifers; prime farmlands; wetlands; floodplains; national monuments; migratory

             birds; and other ecologically significant or critical areas.

       c. Have highly controversial environmental effects or involve unresolved conflicts con-

             cerning alternative uses of available resources

       d. Have highly uncertain and potentially significant environmental effects or involve

             unique or unknown environmental risks.

       e. Establish a precedent for future action or represent a decision in principle about future

             actions with potentially significant environmental effects.

       f.    Have a direct relationship to other actions with individually insignificant but cumula-

             tively significant environmental effects.

       g. Have significant impacts on properties listed, or eligible for listing, on the National

             Register of Historic Places as determined by the bureau.

       h. Have significant impacts on species listed, or proposed to be listed, on the List of En-

             dangered or Threatened Species or have significant impacts on designated Critical

             Habitat for these species.




COMPLAINT                                           9
        Case 1:19-cv-00526-CL          Document 1       Filed 04/10/19     Page 10 of 22




       i. Violate a Federal law, or a State, local, or tribal law or requirement imposed for the

           protection of the environment.

       j. Have a disproportionately high and adverse effect on low income or minority popula-

           tions.

       k. Limit access to and ceremonial use of Indian sacred sites on Federal lands by Indian

           religious practitioners or significantly adversely affect the physical integrity of such

           sacred sites.

       l. Contribute to the introduction, continued existence, or spread of noxious weeds or

           non-native invasive species known to occur in the area or actions that may promote

           the introduction, growth, or expansion of the range of such species.” 43 CFR 46.215

31. For an agency’s decision to be considered reasonable, a decision record must contain suffi-

   cient evidence and analysis to show the decision is reasonably supported by the facts. The

   agency must show a rational connection between the facts found and the decision rendered. If

   the agency fails to consider important aspects of the problem in their analysis, its decision is

   arbitrary and capricious. Lands Council v. McNair, 629 F.3d 1070, 1074 (9th Cir. 2010).



                              The Administrative Procedure Act

32. The Administrative Procedure Act (APA) confers a right of judicial review on any person

   that is adversely affected by agency action. 5 U.S.C. §702. Upon review, the court shall

   “hold unlawful and set aside agency actions...found to be arbitrary, capricious, an abuse of

   discretion or otherwise not in accordance with the law.” 5 U.S.C. §706(2).

                                      Factual Background




COMPLAINT                                        10
          Case 1:19-cv-00526-CL        Document 1       Filed 04/10/19       Page 11 of 22




33. The Big Graves Timber Sale concerns federal actions located in the Grants Pass and Butte

     Falls Field Offices of the Medford District BLM within the Grave Creek and Evans Creek

     Watersheds. This project occurs in two Field Offices of the Medford District of the BLM.

34. The Big Graves Timber Sale consists of 250 acres of salvage logging, roadside hazard tree

     removal, road reconstruction, temporary road construction, and road maintenance within Late

     Successional Reserves, Riparian Reserves, District Designated Reserve Timber Production

     Capability Classification Withdrawn2., and the Harvest Land Base land allocations.

35. During the Federal Government shutdown on December 27, 2018, the BLM published in the

     Grants Pass Courier, the Medford Mail Tribune, and the Coos Bay the World, four timber

     sale CXs legal notices authorizing timber sale auctions on January 24, 2019.

36. The timber sale at issue in this action is the Big Graves Timber Sale.

37. On January 7, 2019, KS Wild timely protested the Big Graves Timber Sale, notice published

     on December 27, 2018, during the federal government shutdown.

38. BLM then delayed the timber sale auctions because of the Federal government shutdown un-

     til February 28, 2019.

39. The Big Graves Timber Sale received no bids at auction on February 28, 2019.

40. The Big Graves Timber Sale remains open to bidders through the date of April 28, 2019, at

     the initially appraised minimum bid value, after which time it may be again offered to quali-

     fied bidders at a reduced appraised value by the BLM.

41. Within the 250 acres of authorized post fire logging units, the Big Graves Timber Sale in-

     cludes 40 acres of District Designated Reserve Timber Production Capability Classification


2.
 Withdrawn” refers to the removal of these forest stands from the BLM timber harvest land base
by the Resource Management Plan (RMP) due to concerns about fragile soils.


COMPLAINT                                        11
        Case 1:19-cv-00526-CL             Document 1    Filed 04/10/19      Page 12 of 22




   lands withdrawn from the Harvest Land Base allocation in the BLM’s 2016 Southwest OR

   RMP.

42. Table 2 in the NEPA documents for the Big Graves Timber Sale states that both post fire log-

   ging units 1 and 4 contain District Designated Reserve Timber Production Capability Classi-

   fication Withdrawn forest stands to be logged and yarded.

43. It is the BLM District Designated Reserve Timber Production Capability Classification pol-

   icy to “classify the forest land, and to define and delineate relative suitability or non-suitabil-

   ity for the production of timber on a sustained-yield basis. Partitioning must be site specific

   based upon physical and biological characteristics and not economic or multiple-use consid-

   eration.” BLM, The Timber Production Capability Classification Handbook 5252-1 (1986).

44. BLM District Designated Reserve Timber Production Capability Classification policy further

   outlines the necessary documentation required:

            1. “Documentation. Upon completion of all Field work, information must be

                clearly displayed on maps or overlays with all acreage figures checked against

                the master title plant.

                 a.   In narrative form, document all Technical recommendations. This should

                      include a discussion of those factors which support the recommendation,

                      such as Fragile Site Factors (i.e ), and Reforestation Factors (i.e., moisture

                      and frost). The final classification recommendation must be approved by

                      the Resources Area Manager.” Id.

45. The Big Graves Timber Sale decision documents contain no information concerning field

   work pursuant to documenting the transfer of District Designated Reserve Timber Production

   Capability Classification forests into the Harvest Land Base.




COMPLAINT                                        12
        Case 1:19-cv-00526-CL          Document 1       Filed 04/10/19     Page 13 of 22




46. The Big Graves Timber Sale decision documents contain no maps illustrating the acreage

   figures of District Designated Reserve Timber Production Capability Classification lands vis-

   a-vis the master title plant.

47. The Big Graves Timber Sale decision documents contain no technical recommendations or

   classification recommendations to transfer District Designated Reserve Timber Production

   Capability Classification lands into the HLB.

48. The Big Graves Timber Sale decision documents fail to include a map or any other form of

   delineation that identifies sensitive soils presence within the logging units or the location of

   skid trails and yarding corridors where soils impacts will be most severe.

49. Throughout the planning process, Plaintiff expressed concern about the impacts of proposed

   post-fire logging on soil resources, reforestation, and fire hazard.

50. On December 17, 2018, Plaintiff submitted a request under the Freedom of Information Act

   to the BLM OR/WA FOIA office for “All correspondence, notes, emails or other documents

   regarding the Grave Creek Salvage Project.” On February 4, 2019, Plaintiff received an

   acknowledgement letter from the BLM OR/WA FOIA office for the FOIA request.

51. On March 27, 2019, Plaintiff received one release of 693 responsive records.

52. The FOIA response contains no information regarding plan maintenance to reallocate 40

   acres of District Designated Reserve Timber Production Capability Classification lands to the

   Harvest Land Base allocation for the Big Graves Timber Sale .

53. Within the Administrative Record for the Big Graves Timber Sale exists a memorandum

   from the “Oregon State Director for Resource Planning to Western Oregon District Manag-

   ers, Associate District Managers, District Planning and Environmental Compliance Special-

   ists.” The document provides the BLM with “[a] coordinated process for addressing RMP




COMPLAINT                                       13
        Case 1:19-cv-00526-CL         Document 1       Filed 04/10/19      Page 14 of 22




   interpretation and clarification will provide for effective communication across all districts,

   tracking of issues, and comprehensive responses.”

54. BLM timber planners had sought clarification from the BLM state office concerning whether

   “[s]alvage is appropriate in TPCC-District-Designated-Reserve?” The clarification from the

   state office indicates that planners should, “[l]imit timber harvest to minimize the potential

   for the issues identified for the TPCC category – e.g., for FM soils, you would implement the

   appropriate BMPs (RMP pp. 182-185) that would prevent, “increased dry raveling of soil,

   losses of soil nutrients, or burying of newly planted seedlings.” (RMP p. 205). ...and provide

   justification in your EA why those BMPs would be appropriate.”

55. The BLM produced a Categorical Exclusion for the Big Graves Timber Sale.



                   FIRST CLAIM FOR RELIEF (FLPMA Violation)
Failure to Comply with FLPMA and RMP Requirements for Plan Maintenance for District
  Designated Reserve: Timber Production Capability Classification Withdrawn from the
                            Harvest Land Base Allocation

56. Plaintiffs incorporate by reference all preceding paragraphs.

57. The 2016 Southwest OR RMP contains several standards and guidelines for the procedure to

   add and remove lands from the District Designated Reserve Timber Production Capability

   Classification withdrawn from the Harvest Land Base.

58. For example, the 2016 Southwest OR RMP defines District Designated Reserve Timber Pro-

   duction Capability Classification as “[t]he process of partitioning forestland within the sus-

   tained yield unit into major classes based on the biological and physical capability of the site

   to support and produce forest products on a sustained yield basis using operational manage-

   ment practices.”




COMPLAINT                                       14
        Case 1:19-cv-00526-CL         Document 1       Filed 04/10/19     Page 15 of 22




59. The 2016 Southwest OR RMP also states, “[o]ver time, the BLM will add additional areas to

   this allocation through updates to the Timber Production Capability Classification system,

   when examinations indicate that an area meets the criteria for reservation. The BLM will also

   delete areas from this allocation and return the area to the Harvest Land Base through up-

   dates to the Timber Production Capability Classification system, when examinations indicate

   that an area does not meet the criteria for reservation. The BLM will implement these addi-

   tions and deletions to the District-Designated Reserve – Timber Production Capability Clas-

   sification through plan maintenance, because such changes will represent minor changes

   based on further refining the decision in the RMP.”

60. Plan Maintenance is defined as: “[r]esource management plans and supporting components

   shall be maintained as necessary to reflect minor changes in data. Such maintenance is lim-

   ited to further refining or documenting a previously approved decision incorporated in the

   plan. Maintenance shall not result in expansion in the scope of resource uses or restrictions,

   or change the terms, conditions, and decisions of the approved plan. Maintenance is not con-

   sidered a plan amendment and shall not require the formal public involvement and inter-

   agency coordination process described under §§ 1610.2 and 1610.3 of this title or the prepa-

   ration of an Environmental Assessment or Environmental Impact Statement. Maintenance

   shall be documented in plans and supporting records.” 43 CFR 1610.5–4.

61. The 2016 Southwest OR RMP requires District Designated Reserve: Timber Production Ca-

   pability Classification lands information to be kept current “For the District-Designated Re-

   serve – Timber Production Capability Classification, the BLM spatial database includes the

   current mapped location of this allocation.”




COMPLAINT                                         15
         Case 1:19-cv-00526-CL          Document 1       Filed 04/10/19      Page 16 of 22




62. The BLM has failed to document a “need” to salvage log District Designated Reserve Timber

   Production Capability Classification lands that were withdrawn from the Harvest Land Base

   due concerns about the suitability of fragile soils to provide a sustainable-yield of forest

   products, contrary to the direction of the 2016 Southwest OR RMP.

63. Defendants’ decision to implement and proceed with the proposed action that does not com-

   ply with the 2016 Medford RMP is arbitrary, capricious, and not in compliance with

   FLPMA. 5 U.S.C. § 706(2)(A).

64. Plaintiffs are entitled to their reasonable fees, costs, and expenses associated with this litiga-

   tion pursuant to the EAJA. 28 U.S.C. § 2412



                                SECOND CLAIM FOR RELIEF
 Failure to Comply with FLPMA and 2016 Southwest OR RMP Requirements for Protec-
                                      tions for Sensitive Soils
65. Plaintiffs incorporate by reference all preceding paragraphs.

66. The 2016 Southwest OR RMP contains several standards and guidelines designed to protect

   the integrity of soil resources.

67. For example, the 2016 Southwest OR RMP best management practices includes mapping re-

   quirements, “[s[oils of concern in the dry forest area include those with a high potential for

   severe surface erosion, soil creep, periodic slumping (even when not overly saturated), and

   low nutrient potential. These soils weathered from granite, schist, and pyroclastic materials.

   The Timber Production Capability Classification (TPCC) and Handbook (5251-1, USDI

   BLM 1986) involves mapping, with discrete mapping units and interpretations of timbered

   lands. The classification uses geology, landform, topographic position, climate (especially

   precipitation), soil properties, and vegetation.”




COMPLAINT                                         16
           Case 1:19-cv-00526-CL     Document 1       Filed 04/10/19     Page 17 of 22




68. The Big Graves Timber Sale decision documents provide no mapping of the District Desig-

   nated Reserve Timber Production Capability Classification soils of concern in the project

   area.

69. The 2016 Southwest OR RMP requires the BLM to “[m]anage areas identified as unsuitable

   for sustained-yield timber production through the Timber Production Capability Classifica-

   tion system, for other uses if those uses are compatible with the reason for which the BLM

   has reserved these lands (as identified by the Timber Production Capability Classification

   codes (USDI BLM 1984)).”

70. The Administrative Record for the Big Graves Timber Sale acknowledges these District Des-

   ignated Reserve Timber Production Capability Classification lands were classified as unsuit-

   able for sustain-yield timber production as “woodland” in 1985.

71. The District Designated Reserve Timber Production Capability Classification BLM Hand-

   book defines “Woodland” as: “Land producing trees that are not typically utilized as saw

   timber products and sold in units other than board feet. Woodlands are those forest lands

   which are not included in the commercial forest land allowable cut base. These lands can in-

   clude both commercial forest lands and noncommercial forest lands. Woodland includes

   lands formerly defined as noncommercial forest lands, and those lands that cannot be refor-

   ested within 15 years (now Category I and II lands).” BLM, The Timber Production Capabil-

   ity Classification Handbook 5252-1(1986).

72. The District Designated Reserve Timber Production Capability Classification lands were

   withdrawn from the harvest land base due to BLM concerns about the ability of those sites to

   reforest and concerns over nutrient cycling on the rocky serpentine sites that make theses

   stands unsuitable for sustainable timber production.




COMPLAINT                                      17
        Case 1:19-cv-00526-CL         Document 1       Filed 04/10/19      Page 18 of 22




73. Post fire salvage logging is not compatible with the reason these District Designated Reserve

   Timber Production Capability Classification lands were withdrawn from the Harvest Land

   Base.

74. The Graves Creek Timber Sale decision documents content that post-fire logging in District

   Designated Reserve Timber Production Capability Classification lands is allowable if the

   concern leading to their removal from the Harvest Land Base would not be exacerbated,

   and/or if there are pockets within the mapped polygons that do not fit the overall classifica-

   tion on a site-specific basis.

75. Exhibit A of the Sexton Declaration is a peer-reviewed study in which the authors conclude

   that post-fire salvage logging results in "soils with significantly lower values of a range of

   ecologically important measures" that that such logging "can have major ecological and func-

   tional implications." These findings are relevant to the BLM's logging post-fire proposals on

   non-Harvest Land Base land use allocations within the Grave Creek Salvage project area.

76. The 2016 Southwest OR RMP directs the BLM to “[a]pply silvicultural or fuels treatments,

   including prescribed fire, that restore or maintain community-level structural characteristics,

   promote desired species composition, and emulate ecological conditions produced by historic

   fire regimes, in areas identified as unsuitable for sustained-yield timber production through

   the Timber Production Capability Classification system.”

77. The Big Graves Timber Sale authorizes Harvest Land Base logging prescriptions designed

   to produce timber yields in the District Designated Reserve Timber Production Capability

   Classification stands rather than prescriptions that restore or maintain community-level struc-

   tural characteristics, promote desired species composition, and emulate ecological conditions

   produce by historic fire regimes as required by the 2016 Southwest OR RMP.




COMPLAINT                                       18
         Case 1:19-cv-00526-CL          Document 1       Filed 04/10/19      Page 19 of 22




78. The Big Graves Timber Sale prescriptions of removing up to 85% of the basal area in District

   Designated Reserve Timber Production Capability Classification units “may exacerbate” the

   reason for the reason for District Designated Reserve Timber Production Capability Classifi-

   cation withdrawal.

79. Defendants’ decision to implement and proceed with post-fire logging on fragile soils that

   does not comply with the 2016 Medford RMP is arbitrary, capricious, and not in compliance

   with FLPMA. 5 U.S.C. § 706(2)(A).

80. Plaintiffs are entitled to their reasonable fees, costs, and expenses associated with this litiga-

   tion pursuant to the EAJA. 28 U.S.C. § 2412.



                             THIRD CLAIM FOR RELIEF
Failure to Prepare an Environmental Assessment (EA) For the Graves Creek Salvage Pro-
                       ject when One Should Have Been Prepared

81. Plaintiffs incorporate by reference all preceding paragraphs.

82. A Categorical Exclusion is "a category of actions which do not individually or cumulatively

   have a significant effect on the human environment and which have been found to have no

   such effect ... and for which, therefore, neither an Environmental Assessment nor an Environ-

   mental Impact Statement is required." 40 C.F.R. § 1508.4; see also 36 C.F.R. § 215.2.

83. If a proposed action fits within a Categorical Exclusion, detailed NEPA review is not re-

   quired unless there are "extraordinary circumstances" related to the proposed action. 40

   C.F.R. § 1508.4. To determine whether the proposed action presents extraordinary circum-

   stances, the agency utilizes an internal scoping process. The scoping process is used to "de-

   termine the scope of the issues to be addressed and for identifying the significant issues re-

   lated to a proposed action. 40 C.F.R. § 1501.7




COMPLAINT                                         19
        Case 1:19-cv-00526-CL          Document 1       Filed 04/10/19     Page 20 of 22




84. A Categorical Exclusion, however, is appropriate only when the agency determines that the

   proposed action does not individually or cumulatively have a significant effect on the human

   environment. 40 C.F.R. § 1508.4.

85. The Big Graves Timber Sale decision documents fail to adequately consider the extraordi-

   nary circumstances for which the action has significant effects on the human environment.

86. The Big Graves Timber Sale decision failed to adequately consider if the proposed action

   will have significant impacts on such natural resources and unique geographic characteristics

   as historic or cultural resource; park, recreation, or refuge lands; wilderness areas; wild or

   scenic rivers; national natural landmarks; sole or principal drinking water aquifers; prime

   farmlands; wetlands (Executive Order 11990); floodplains (Executive Order 11988); national

   monuments; migratory birds; and other ecologically significant or critical areas.

87. Defendants did not prepare an Environmental Analysis for the Big Graves Timber Sale as

   recommended by the BLM State Office to act in accordance with the 2016 Southwest OR

   RMP.

88. The Big Graves Timber Sale decision documents failed to adequately consider if the pro-

   posed action will have highly controversial environmental effects or involve unresolved con-

   flicts concerning alternative uses of available resources [NEPA Section 102(2)(E)].

89. The Big Graves Timber Sale decision documents failed to adequately consider if the pro-

   posed action will have highly uncertain and potentially significant environmental effects or

   involve unique or unknown environmental risks.

90. The Big Graves Timber Sale decision documents failed to adequately consider if the pro-

   posed action will establish a precedent for future action or represent a decision in principle

   about future actions with potentially significant environmental effects.




COMPLAINT                                       20
         Case 1:19-cv-00526-CL          Document 1       Filed 04/10/19      Page 21 of 22




91. The Big Graves Timber Sale decision documents failed to adequately consider if the pro-

   posed action will establish a precedent for future action or represent a decision in principle

   about future actions with potentially significant environmental effects.

92. The Big Graves Timber Sale decision documents failed to adequately consider if the pro-

   posed action will violate a Federal law, or a State, local, or tribal law or requirement imposed

   for the protection of the environment.

93. The Big Graves Timber Sale decision documents failed to adequately consider if the pro-

   posed action will contribute to the introduction, continued existence, or spread of noxious

   weeds or nonnative invasive species known to occur in the area or actions that may promote

   the introduction, growth, or expansion of the range of such species (Federal Noxious Weed

   Control Act and Executive Order 13751).

94. Defendants' failed to provide a “reasoned” basis for the proposed actions to be taken and

   therefore is a violation of NEPA.

95. Plaintiffs allege that the presence of extraordinary circumstance prelude a Categorical Exclu-

   sion for the Big Graves Timber Sale.

96. Plaintiffs are entitled to their reasonable fees, costs, and expenses associated with this litiga-

   tion pursuant to the EAJA. 28 U.S.C. § 2412

                                    Plaintiff’s Prayer for Relief

Plaintiffs respectfully request that this Court:

       a. Declare that the BLM violated Federal Land Policy and Management Act, the Na-

           tional Environmental Policy Act, Administrative Procedure Act, and their implement-

           ing regulations in designing, analyzing, and implementing the Big Graves Timber

           Sale.




COMPLAINT                                          21
        Case 1:19-cv-00526-CL          Document 1       Filed 04/10/19       Page 22 of 22




       b. Vacate the Big Grave Timber Sale and DR or order the BLM to:

               i. Drop all units containing District Designated Reserve Timber Production Ca-

                   pability Classification soils from the Big Graves Timber Sale;

               ii. Prepare an Environmental Analysis for this project;

       c.   Award Plaintiffs their costs of suit and attorney’s fees; and

       d. Grant Plaintiffs such other and further relief as the Court deems just and equitable.



Respectfully submitted and dated this April 10, 2019

                                                                            /s/ _Brodia N. Minter__ _


                                                                Brodia N. Minter OR Bar #164414
                                                               Klamath Siskiyou Wildlands Center
                                                                                     PO Box 102
                                                                                 Ashland, Oregon
                                                                               Tel: 541-488-5789
                                                                       Email: Brodia@kswild.org

                                                                                Attorney for Plaintiff




COMPLAINT                                       22
